UN|TED STATES DlSTR|CT COURT
EASTERN DlSTR|CT OF MlCH|GAN

SOUTHERN D|VlS|ON
DONALD DEJUAN DALE,
Petitioner, Civi| No. 2:15-CV-13197
HONORABLE NANCY G. EDMUNDS
v. UN|TED STATES DlSTR|CT JUDGE
ER|CK BALCARCEL,
Respondent,

/
OP|NlON AND ORDER: (1) DENY|NG AS MOOT THE MOT|ON TO LlFT THE STAY.
121 GRANT|NG THE MOT|ON TO AMEND THE PET|T|ON FOR WR|T OF HABEAS

CORPUS. (3) DlRECTlNG THE CLERK OF THE COURT TO SERVE THE AMENDED
PET|T|ON (Doc. 17) AND TH|S ORDER UPON THE RESPONDENT AND THE

MlCH|GAN ATTORNEY GENERAL, (4| SETT|NG A DEADL|NE FOR RESPONDENT

TO FlLE AN ANSWER AND THE RULE 5 MATER|ALSl AND |5[ DENY|NG AS MOOT
THE MOT|ON TO PROCEED lN FORMA PAUPER|S {Doc. 18).

Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254,
which was held in abeyance to permit petitioner to return to the state courts to exhaust
additional claims which had not yet been presented to the state courts.

On June 20, 2018, the Court ordered the Clerk of the Court to reopen the case
following petitioner’s exhaustion of state court remedies. The Court denied the motion for
appointment of counsel but gave petitioner an extension of time to file an amended habeas
petition.

Petitioner has filed a motion to lift abeyance and to amend the habeas petition. The
motion to lift the stay is DENIED as moot. The Court grants the motion to amend the

habeas petition. The Court orders that a copy of the amended petition be served upon

respondent and sets a deadline for a response. The Court denies as moot the motion to
proceed in forma paupelfs.

Petitioner’s motion to lift the stay is moot because the Court previously reopened
the case to the Court’s active docket on June 20, 2018.

The Court will permit petitionerto amend his habeas petition, Petitioner’s proposed
amended habeas petition should be granted because it advances new claims that may
have arguable merit. See e.g. Braden v. United States, 817 F.3d 926, 930 (6th Cir. 2016).

Additiona||y, because petitioner has filed this motion to amend the petition before
respondent filed an answerto the original petition, the motion to amend should be granted.
See Anderson v. U.S., 39 F. App’x. 132, 136 (6th Cir. 2002).

The Court will further order that the Clerk of the Court serve a copy of the Amended
Petition for Writ of Habeas Corpus (Doc. 17) and a copy of this Order on Respondent and
on the Attorney Genera| for the State of Michigan by first class mail as provided in Ru|e 4
of the Ru|es Governing § 2254 Cases, Ru|e 4. See Coffee v. Hany, 2005 WL 1861943, *
2 (E.D. Mich. Aug. 2, 2005).

Respondent shall have one hundred and twenty days from the date of this order to
tile an answer to the amended petition. Respondent is also ordered to provide this Court
with the Ru|e 5 materials. See Gn'fhn v. Rogersl 308 F. 3d 647, 653 (6th Cir. 2002); Ru|es
Governing § 2254 Cases, Ru|e 5, 28 U.S.C. fol|. § 2254.

Petitioner has forty five days from the receipt of the supplemental answer to file a
reply brief, if he so chooses. See Rule 5(e) of the Ru|es Governing § 2254 Cases, 28
U.S.C. foll. § 2254.

' Final|y, petitioner's motion to proceed in forma pauperis is denied as moot because

he was previously granted permission to proceed in forma pauperis when he originally filed

H§N. NKCY G. EDMUNDS

UN|TED STATES DlSTRlCT COURT

his petition. (See Doc. 3).

DATED: //’7"}?

